November 16, 2012 Via EDGAR and E-Mail Mr. Ernest Greene Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C.20549 GreeneE@SEC.GOV Re:SHFL entertainment, Inc. (the “Company”) Form 10-K for the Year Ended October 31, 2011 Filed January 5, 2012 Form 10-Q for the Period Ended July 31, 2012 Filed September 10, 2012 File No. 0-20820 Dear Mr. Green: Thank you very much for your telephone conversation and follow-up e-mail of November 13, 2012. I confirm that we are now in receipt of your original correspondence, dated October 19, 2012, in which you made comments to our above referenced public filings (the “Comment Letter”). We very much appreciate the extension of time you have granted to us to respond to the Comment Letter. Given the Thanksgiving holiday and given that our office is closed on November 23, 2012, we confirm our delivery of the information requested in the Comment Letter by no later than the close of business on Thursday, November 29, 2012. Please accept our apologies for the inadvertent oversight in our not originally reviewing the Comment Letter. We do take our prompt response to all correspondence very seriously and we would not want any negative light to be cast upon the Company as a result of this event. In order to ensure timely response to all future correspondence, I would appreciate it if you would copy the Company’s General Counsel, Katie Lever, on all matters at klever@shfl.com. Again, my thanks for your consideration. Sincerely, /s/ LINSTER W. FOX Linster W. Fox, Executive Vice President, Chief Financial Officer, Secretary SHFL entertainment, Inc.
